DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 3,  what control signal is being referenced here?
See also, claims 14 and 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claima 1, 3, 5, 8,  9, 10, 12, 14, 17, 18, 20, 22 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkhout (US 2019/0007009) in view of Choudhary et al (NPL International Jl. Of Scientific and Engr. Research, V. 3, Issue 5, May 2012)

With respect claims 1, 9, 10 and 18:
The reference to Berkhout, see figure below, shows a PWM, CLASS D type amplifier configuration with comparators that respectively feed a PWM signal to a 1st and 2nd half bridge stage. A differential stage, including input Vin with input nodes, is shown and produces a differential control signal on the outputs downstream.
Re claims 3,12 and 20:
 A 1st and 2nd  comparators are shown intermediate the differential stage and 1st and 2nd half bridge switching circuits. The half-bridge circuit outputs will feed a load inherent to the configuration shown. The half-bridge circuits are driven by  respective PWM drive signal developed via the comparators.
Re claims 5,14 and 22: a reference wave signal generator(Vref) is shown to be compared with the other input, a control signal, to ultimately generate the PWM output as needed.


    PNG
    media_image1.png
    604
    1572
    media_image1.png
    Greyscale


Re claims 8, 17 and 25, the half bridge circuits each comprise switches(CMOS type with node between) that alternately switch on/off and produce complementary outputs Vout A,B.

The reference to Berkhout does not show a current type comparator configuration that effectively produces an PWM driving signal, however, this is a simple matter of design consideration and will be highlighted below with the reference to Choudhary et al.

The reference to Choudhary et al discloses a current mode type comparator for PWM applications and as noted below in the introduction and the figures 2 and 3, a reference wave signal generator(carrier) to be compared with the other input, a control signal, to ultimately generate the PWM output as needed.


    PNG
    media_image2.png
    769
    629
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    1030
    678
    media_image3.png
    Greyscale


.

Allowable Subject Matter
Claims 2,4,6,7,11,13,15,16,19,21,23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849